Title: From Benjamin Franklin to John Paul Jones, 9 December 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy Decr 9. 1780.
I wrote to you per last Post, under Cover to M. Moylan. With this you will receive another letter or two for America. I have just received yours of the 4th. I am sorry you waited for the Pacquets by Mr Gourlade as they only contained News Papers; but you could not know that. A Gentleman who says he is to sail with you sets off tomorrow, and will carry some more Parcels of News Papers, which are too bulky for the Post. Be so good as to remember me affectionately to Mr Wharton, and tell him I am still in his Gouty Shoes, which I have worn this Week past; and thank him for the Comfort of them. I wrote to him with the Letter to you that was lost, and fear his Letter was lost also. Once more I wish you a prosperous Voyage, being ever with great Esteem, Dear Sir, Your most obedt and most humble Servant.
B Franklin
Honble Come. Jones.
  
Notation: No. 38. From Dr. Franklin complimentary to Mr. Wharton & wishing Capt Jones a good voyage
